Title: From John Adams to Mathew Carey, 26 July 1813
From: Adams, John
To: Carey, Mathew



Quincy July 26th. 1813

Our old Commodores & Captains, are not so ardent for glory as they were 35 years ago. One of the bravest of them sends me word, that his wife has covered  with his journal: but he will send me what he can recollect, as soon as he can prepare it, with proper deliberation. As soon as it comes I will enclose it to you.
Commodore John Foster Williams, who at his advanced age still condescends to command a revenue Cutter, has written me a Letter, July 12th. which I now enclose to you for your new edition. I shall soon send you a narration from Captain Waters. I submit all that is sent me to you, & leave it to you & Mr Clark to arrange it at your discretion.
A Prophet of ill, is generally an odious Character. But I will not flinch. Your Enterprize will not be encouraged as it ought to be. I have witnessed for 24 years, a studied, deliberate, & systematical exertion to bury in oblivion, all our naval & maratime, Enterprizes, in the revolutionary war. Whatever there is of British influence & French influence in this Country, has been uniformly exerted to this end. Refugees, Tories, &c whenever they have pretended to be friendly to Navy, have meant it against France. If it is to be employed, against England they are in their hearts as hostile to it, as any shoe string democratical Yeoman ever was.  and much more so.
Your works however will triumph. It will sell. it will be good stock, lucrative stock forever. A naval chronicle is an excellent project. But it ought to have been yours &  not a Rivals: & I cannot help suspecting, an Enemy has done it

John Adams